DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US Publication 2012/0224202; hereinafter Ito).
With regards to claims 1 and 8, Ito discloses a print device (claim 1) and its method (claim 8) comprising: 
a transport route (5) along which a print medium is transported in a transport direction ([0056]; FIG. 3); 
a first opening (3) via which the print medium is to be inserted or ejected at a first end of the transport route in the transport direction ([0055-0056]; FIG. 1-3); 
a second opening (4) via which the print medium is to be ejected at a second end of the transport route in the transport direction ([0055-0056; FIG. 1-3); 
a transport roller (34) that transports the print medium inserted via the first opening, the transport roller being provided on the transport route of the print medium ([0071]); 
(2) that guides the print medium on its one side in a direction orthogonal to the transport direction ([0059]; FIG. 1-3); 
a head (46/48) that performs a print operation on the print medium ([0072, 0081]); 
a stopper (44) that stops, at a preset position, a front end of the print medium inserted via the first opening by closing the transport route ([0083]; FIG. 3); 
a first sensor  (43) that detects presence of the print medium, the first sensor being provided upstream of the stopper on the transport route ([0077]; FIG. 3); 
a second sensor (41) that detects the presence of the print medium, the second sensor being provided upstream of the first sensor on the transport route ([0074]; FIG. 3); and 
a processor (40; FIG. 4) that controls the transport roller, based on detection states of the first sensor and the second sensor ([0101], 
the processor ejecting the print medium to an outside via the first opening (3) when a first command (i.e. print command) received from an external device (201) designates the print medium to be ejected to the outside via the second opening ([0191-0196]; the external device 201 determines the printing area and sends signal for printing onto the check) and a length of the print medium determined from the detection states of the first sensor and the second sensor ([0078]) is shorter than or equal to a predetermined length based on a distance between the transport roller and the second opening ([0025], the processor is capable of performing the function for checks of different sizes including the size as claimed).

With regards to claim 2, Ito discloses the print device according to Claim 1, wherein the first sensor (43) is misaligned from the second sensor (41) in the transport direction (43 is not located on the same side of the conveying path as 41; FIG. 3).

With regards to claim 3, Ito discloses the print device according to Claim 2, wherein the processor (40; FIG. 4) calculates the length of the print medium, based on an amount in which (44) and when the second sensor (41) detects absence of a rear end of the print medium ([0124-0127]).

With regards to claim 4, Ito discloses the print device according to Claim 1, wherein the processor ejects the print medium to the outside via the first opening when the length of the print medium is shorter than or equal to the predetermined length that is the distance between the transport roller and the second opening ([0025], the processor is capable of performing the printing functions (including ejection) for checks of different sizes including the size as claimed).

With regards to claim 5, Ito discloses the print device according to Claim 1, wherein when ejecting the print medium to the outside via the second opening (4), the processor transports the print medium based on the length of the print medium until the front end of the print medium protrudes from the second opening (0204]).

With regards to claim 7, Ito discloses the print device according to Claim 1, wherein even when the length of the print medium determined from the detection states of the first sensor and the second sensor is shorter than or equal to the predetermined length, the processor ejects the print medium to the outside via the second opening designated by the first command, in response to a second command (i.e. length determination command following print command) received from the external device ([0191-0196]; FIG. 9).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US Publication 2012/0224202; hereinafter Ito) in view of Brewington et al. (US Publication 2001/0021331; hereinafter Brewington).
With regards to claim 6, Ito teaches the print device according to Claim 1.  
However, Ito is silent regarding the print device further comprising a roll sheet transport route along which a roll sheet is transported, the roll sheet transport route overlapping the transport route, wherein the processor performs the print operation on the roll sheet with the head when the first sensor detects absence of the print medium.
Brewington teaches a print device further comprising a roll sheet (86) transport route (including 97) along which a roll sheet is transported ([0033]; FIG. 1), the roll sheet transport route overlapping (at the print head 17 in position 24) the transport route (dashed line along 29), wherein the processor performs the print operation on the roll sheet ([0033-0035]) with the head when the sensor (80) detects absence of the print medium (the printing of receipts on the rolled sheet 86 when a check is not present).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the rolled sheet and its integration to a check printer as taught by Brewington to the print device of Ito to provide a multipurpose device to the user ([0034]; Brewington).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853